       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
             v.                      :
                                     :
CHARLES AARON BROOKS                 :              NO. 95-564-1

                                MEMORANDUM

Bartle, J.                                                   July 29, 2020

          Before the Court is the pro se petition of defendant

Charles Aaron Brooks for early release into home confinement

pursuant to Section 12003(b) of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020), as well as compassionate release under 18 U.S.C.

§ 3582(c), as amended by the First Step Act (“FSA”), Pub. L. No.

115-391, 132 Stat. 5194 (2018).

                                     I

          On July 26, 1996, at a trial presided over by Judge

Edmund V. Ludwig, a jury found Brooks guilty on one count of

conspiracy to commit armed robbery in violation of 18 U.S.C.

§ 371, four counts of armed bank robbery and aiding and abetting

in violation of 18 U.S.C. §§ 2113 and 2, and three counts of using

a firearm during a violent crime under 18 U.S.C. § 924(c)(1).

          On November 13, 1996, Judge Ludwig imposed concurrent

sentences of 60 months for conspiracy to commit armed bank robbery

and 262 months for armed bank robbery and aiding and abetting.          On
       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 2 of 13



the three counts for the use of a firearm during a crime of

violence, Judge Ludwig sentenced Brooks to five, twenty, and

twenty years, all to run consecutively with the concurrent 60 and

262 month sentences as mandated by 18 U.S.C. § 924(c)(1).           The

total term of imprisonment was 66 years and 10 months.          At the

sentencing hearing, Judge Ludwig stated that an appropriate

sentence in his view would be approximately one-third, or 20 to 25

years, of the required term under Section 924(c)(1).

          Brooks is now 56 years old.       He has served 25 years of

his sentence.   He is currently incarcerated at the United States

Penitentiary, Allenwood (“USP Allenwood”) where he recently

submitted a request to the warden for early release.          On May 22,

2020, the warden denied Brooks’ request and stated:

          In regards to your request for compassionate
          release based on your medical conditions, your
          request does not meet the criteria set forth in
          Program Statement 5050.50, Compassionate
          Release/Reduction in Sentence. A medical
          review determined you have not been diagnosed
          with a terminal, incurable disease with a life
          expectancy of eighteen months or less, you are
          able to care for your daily needs, and you are
          not confined to a bed or wheelchair for greater
          than fifty percent of your waking hours.

          In regards to your request for Home
          Confinement, Section 12003(b)(2) of the
          Coronavirus Aid, Relief, and Economic Security
          Act (“CARES Act”) grants discretion to the
          [Bureau of Prisons] to place inmates on home
          confinement for a longer term under 18 U.S.C.
          § 3624(c)(2). The [Bureau of Prisons]’s
          discretion is guided by criteria listed in
          memoranda from the Attorney General. A
          comprehensive review of your circumstances

                                    -2-
       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 3 of 13



            reveal you have a current offense of violence
            and you have a detainer lodged against you.
            Therefore, you are ineligible for
            consideration.

            On April 18, 2020, Brooks submitted to the Court a pro

se petition in which he seeks judicial review of the warden’s

decision to deny his request for release.1       Brooks requests release

under 18 U.S.C. §§ 3582(c)(1)(A)(i) and 3582(c)(1)(B), as well as

Application Note 1(D) to Policy Statement § 1B1.13 of the United

States Sentencing Guidelines (“USSG”).

            Brooks does not specify what medical conditions he

contends warrant his release but submits medical records with his

petition.   He states in his petition that he is also suffering

from various mental health conditions.       He argues that recent

amendments to reduce the severe penalties required by 18 U.S.C.

§ 924(c)(1) as well as Judge Ludwig’s wish to impose a lesser

sentence amount to extraordinary and compelling reasons for his

release.    Brooks also contends he is rehabilitated.

                                    II

            We first address Brooks’ request to be released early

into home confinement under Section 12003(b)(3) of the CARES Act.

Brooks states in his petition that he suffers from certain mental




1.   Due to a delay in the handling of mail during the initial
weeks of the coronavirus pandemic, Brooks’ petition was filed by
the Clerk of Court on June 4, 2020.
                                -3-
          Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 4 of 13



health conditions.       He also submits his medical records in support

of his petition.

             Courts do not have the authority to review decisions of

the BOP to release inmates into home confinement under the CARES

Act.   This discretion rest solely with the Attorney General and

the BOP.     United States v. Mansaray, Criminal Action No. 13-236,

2020 WL 3077184, at *1 (E.D. Pa. June 10, 2020).

             Accordingly, we will deny the petition of Brooks for

early release into home confinement under the CARES Act.

                                       III

             We turn to Brooks’ request for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by Section 603(b)

of the First Step Act (“FSA”), Pub. L. No. 115-391, 132 Stat. 5239

(2018).     Section 3582(c) provides in relevant part:

             (c) Modification of an imposed term of
             imprisonment.--The court may not modify a term
             of imprisonment once it has been imposed except
             that—

              (1) in any case--

                (A) the court, upon motion of the Director
                of the Bureau of Prisons, or upon motion
                of the defendant . . . may reduce the term
                of imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original term
                of imprisonment), after considering the
                factors set forth in section 3553(a) to
                the extent that they are applicable, if it
                finds that—



                                       -4-
       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 5 of 13



                (i) extraordinary and compelling reasons
                warrant such a reduction . . .

                 and that such a reduction is consistent
                 with applicable policy statements issued
                 by the Sentencing Commission . . .

              (B) the court may modify an imposed term
              of imprisonment to the extent otherwise
              expressly permitted by statute or by Rule
              35 of the Federal Rules of Criminal
              Procedure . . .

18 U.S.C. § 3582(c) (emphasis added).

            The Congress directed the United States Sentencing

Commission to promulgate regulation which identified what are to

be considered “extraordinary and compelling reasons” under 18

U.S.C. § 3582(c).    28 U.S.C. § 994(t).     It also required that the

rehabilitation of a defendant alone not be considered an

extraordinary and compelling reason.       Id.

            Following this directive, the Sentencing Commission

issued a policy statement which provides that a court may reduce a

term of imprisonment if, after considering applicable factors set

forth in 18 U.S.C. § 3553(a), the court determines that: (1)

“extraordinary and compelling reasons warrant the reduction”; (2)

“the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g)”; (3) and

“the reduction is consistent with this policy statement.”           USSG

§ 1B1.13.

            The Sentencing Commission identifies “extraordinary and

compelling reasons” in Application Note 1 to USSG § 1B1.13:

                                    -5-
Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 6 of 13



   1. Extraordinary and Compelling Reasons.--
   Provided the defendant [is not a danger to
   the safety of any other person or to the
   community under 18 U.S.C. § 3142(g)],
   extraordinary and compelling reasons exist
   under any of the circumstances set forth
   below:

    (A) Medical Condition of the Defendant.--

       (i) The defendant is suffering from a
       terminal illness . . . . (ii)(I)
       suffering from a serious physical or
       medical condition, (II) suffering from a
       serious functional or cognitive
       impairment, or (III) experiencing
       deteriorating physical or mental health
       because of the aging process

    that substantially diminishes the ability
    of the defendant to provide self-care
    within the environment of a correctional
    facility and from which he or she is not
    expected to recover.

    (B) Age of the Defendant.—The defendant (i)
    is at least 65 years old; (ii) is
    experiencing a serious deterioration in
    physical or mental health because of
    the aging process; and (iii) has served at
    least 10 years or 75 percent of his
    or her term of imprisonment, whichever is
    less.

    (C) Family Circumstances.—

       (i) The death or incapacitation of the
       caregiver of the defendant’s minor
       child or minor children.

       (ii) The incapacitation of the
       defendant’s spouse or registered partner
       when the defendant would be the only
       available caregiver for the
       spouse or registered partner.

    (D) Other Reasons.--As determined by the
    Director of the Bureau of Prisons, there

                             -6-
          Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 7 of 13



              exists in the defendant’s case an
              extraordinary and compelling reason other
              than, or in combination with, the reasons
              described in subdivisions (A) through (C).

             Brooks seeks relief under Application Note 1(D) which

permits the BOP the discretion to release prisoners for reasons

other than those set out under Application Note 1(A)-(C).              The

warden at USP Allenwood relied only on Brooks’ medical condition

to deny him compassionate release.

             Brooks does not address his medical condition in his

petition.     However, a review of his medical records shows he has

arthritis in his knees, bunions, lower back pain, and recently

underwent surgery on one of his knees.          Brooks also describes

several mental health conditions and paints a picture of a tragic

childhood.

             Brooks has failed to raise any evidence he suffers from

a terminal illness, physical or medical condition, cognitive or

functional impairment, or age-related deterioration which

substantially diminishes his ability to provide self-care in

prison.     See Application Note 1(A).       Brooks is walking and

engaging in the normal activities of daily life in prison.                 He

undergoes treatment and takes mediation to address his medical

conditions.     Brooks is 56 years old and therefore not eligible for

release under Application Note 1(B).          Further, Brooks does state

in his petition he seeks release to substitute an incapacitated

caregiver of his minor child, spouse, or partner.            See Application

                                       -7-
       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 8 of 13



Note 1(C).    Though the Court acknowledges the difficulty of

Brooks’ childhood, it does not otherwise amount to an

extraordinary and compelling reason for his release.          See

Application Note 1(D).

             Even if the medical condition of Brooks was an

extraordinary and compelling reason to grant him compassionate

release, the Court must still consider the factors set out in 18

U.S.C. § 3553(a) where applicable.        See 18 U.S.C. § 3582(c)(1)(A);

USSG § 1B1.13.

             At a jury trial, the Government presented evidence that

on three occasions between June 13 and August 12, 1995 Brooks

entered a bank, pointed a firearm at unarmed tellers or security

guards, and succeeded in fleeing with tens of thousands of dollars

in cash.     The Government presented evidence that Brooks then

conspired with Terrel Sanders to case several banks and ultimately

to commit a fourth bank robbery on September 1, 1995.

             The Government also presented evidence that while in

federal custody awaiting trial, Brooks called co-conspirators and

criminal associates to arrange the disappearance of the gun he

used in the robberies and to prevent various witnesses from

assisting the FBI with its investigation.        A jury convicted Brooks

of four separate armed bank robberies after hearing this evidence.

Further, Brooks’ prison record shows abysmal behavior over the

last 25 years.    He has accumulated over 75 infractions for


                                    -8-
       Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 9 of 13



violations of prison rules, threats of bodily harm, and sexual

offenses.   It is imperative that the Court protect the public from

further crimes of the defendant and that the defendant continues

to serve his lengthy sentence to reflect the seriousness of his

offenses.   We find the applicable Section 3553(a) factors heavily

weigh against Brooks’ release.2

            For these reasons, we will deny the petition of Brooks

for compassionate release under Application Note 1(D) to USSG

§ 1B1.13, as promulgated under 18 U.S.C. § 3582(c)(1)(A)(i).

                                    IV

            Brooks’ also challenges, under 18 U.S.C.

§ 3582(c)(1)(B), the length and consecutive running of his

sentences under 18 U.S.C. § 924(c)(1), as amended by Section 403

of the First Step Act (“FSA”).      See FSA § 403, 132 Stat. at

5221-22.

            Section 3582(c)(1)(B) in relevant part permits this

Court to modify an imposed term of imprisonment to the extent

expressly permitted by another statute.       Brooks argues that

changes to the length and requirements for consecutive sentences




2.   Brooks contends he is rehabilitated. Assuming Brooks had
made efforts to better himself in prison -- a proposition which is
highly doubtful -- rehabilitation cannot alone be considered an
extraordinary and compelling reason for release. See 28 U.S.C.
§ 994(t).

                                    -9-
      Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 10 of 13



mandated by 18 U.S.C. § 924(c)(1) permit this Court to modify his

sentence.

            Brooks was sentenced under Section 924(c)(1) on November

13, 1996.   At that time the pertinent part of Section 924(c)(1)

mandated as follows:

            (c)(1) Whoever, during and in relation to
            any crime of violence . . . for which he may
            be prosecuted in a court of the United
            States, uses or carries a firearm, shall, in
            addition to the punishment provided for such
            crime of violence . . ., be sentenced to
            imprisonment for five years, . . . . In the
            case of his second or subsequent conviction
            under this subsection, such person shall be
            sentenced to imprisonment for twenty years,
            . . . .

            Notwithstanding any other provision of law,
            the court shall not place on probation or
            suspend the sentence of any person convicted
            of a violation of this subsection, nor shall
            the term of imprisonment imposed under this
            subsection run concurrently with any other
            term of imprisonment . . . .

18 U.S.C. § 924 (West 1996) (emphasis added).

            Several years before Brooks was sentenced in 1996, the

Supreme Court upheld the position of the Eleventh, Eighth, Sixth,

Seventh, and Fourth Circuits that Section 924(c)(1) required the

consecutive running of sentences for convictions thereunder even

where they resulted from the same criminal proceeding.          Deal v.

United States, 508 U.S. 129, 137 (1993).       However, the severe

penalties mandated by Section 924(c)(1) have since been amended




                                   -10-
      Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 11 of 13



several times -- most recently by Section 403 of the First Step

Act on December 21, 2018.

          Section 924(c)(1) now provides in pertinent part:

          (c)(1)(A) . . . any person who, during and
          in relation to any crime of violence . . .
          for which the person may be prosecuted in a
          court of the United States, uses or carries
          a firearm, or who, in furtherance of any
          such crime, possesses a firearm, shall, in
          addition to the punishment provided for such
          crime of violence . . . –

            (i) be sentenced to a term of imprisonment
            of not less than 5 years; (ii) if the
            firearm is brandished, be sentenced to a
            term of imprisonment of not less than 7
            years; and (iii) if the firearm is
            discharged, be sentenced to a term of
            imprisonment of not less than 10 years. .
            . .

          (C) In the   case of a violation of this
          subsection   that occurs after a prior
          conviction   under this subsection has become
          final, the   person shall—

            (i) be sentenced to a term of imprisonment
            of not less than 25 years. . . .

          (D) Notwithstanding any other provision of
          law--

            (i) . . . (ii) no term of imprisonment
            imposed on a person under this subsection
            shall run concurrently with any other term
            of imprisonment imposed on the person,
            including any term of imprisonment imposed
            for the crime of violence or drug
            trafficking crime during which the firearm
            was used, carried, or possessed.

18 U.S.C. § 924(c)(1) (West 2018) (emphasis added).




                                   -11-
      Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 12 of 13



          Brooks was sentenced on his three Section 924(c)(1)

convictions to three consecutive terms of imprisonment.          The total

sentence on these counts was 45 years as the statute required on

November 13, 1996.    Today, if Brooks were sentenced on the three

convictions, having brandished a firearm on each occasion, he

would receive a 21-year sentence for his Section 924(c)(1)

convictions, and not the 45 years imposed.       See 18 U.S.C.

§ 924(c)(1)(A)(ii).    With this sentence running consecutively with

the 262 month sentence for armed bank robbery and aiding and

abetting, his total sentence would be 42 years and 10 months.

Brooks argues that because he would receive a lesser term of

imprisonment if sentenced today, extraordinary and compelling

reasons exist for his release.

          Amendments to criminal penalties set out by the Congress

do not have retroactive effect unless the repealing act expressly

so provides.   1 U.S.C. § 109; see also Dorsey v. United States,

567 U.S. 260, 272 (2012).    The Congress directed that the

amendments provided by the First Step Act “apply to any offense

that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of such date of

enactment.”    FSA § 403(b) (emphasis added).      This language stands

in stark contrast to the language in the very next section of the

First Step Act which expressly directs that “[a] court that

imposed a sentence for [certain crack cocaine convictions] may, on


                                   -12-
      Case 2:95-cr-00564-HB Document 461 Filed 07/29/20 Page 13 of 13



motion of the defendant . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in

effect at the time the covered offense was committed.         Id.

(emphasis added).   If the Congress intended changes made by the

First Step Act to Section 924(c)(1) to apply retroactively, it

would have expressly said so.     In sum, Brooks’ sentences totaling

45 years on his convictions for using a firearm during a violent

crime, imposed by Judge Ludwig in 1996, still stand.

          Accordingly, we will also deny the petition of Brooks

for compassionate release under 18 U.S.C. § 3582(c)(1)(B).




                                   -13-
